        Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 1 of 14




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

 LORENZO BYRD, on behalf of
 TOMMY L. BYRD, an incompetent
 adult,

       Plaintiff,
                                                  NO. 1:20-CV-03090-LMM
 vs.

 UNITED STATES OF AMERICA,

       Defendant.



                RESPONSE TO PLAINTIFF’S
       MOTION TO STRIKE REBUTTAL EXPERT REPORTS

       In this medical malpractice action brought against Defendant United States of

America under the Federal Tort Claims Act, both parties have disclosed expert

witnesses and provided their expert reports. Plaintiff seeks to strike the three rebuttal

reports [Docs. 39-1, 40-1, and 41-1] (the “Rebuttal Reports”). Defendant filed on

April 23, 2021—more than six weeks before the close of original discovery, which

has been extended. Defendant respectfully requests that the Court deny Plaintiff’s

Motion because the Rebuttal Reports were filed “sufficiently early in the discovery

period to permit the opposing party the opportunity to depose the expert[s].” N.D.

Ga. LR26.2(C).
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 2 of 14




                               Relevant Background

      The Court amended the Scheduling Order to allow the parties to disclose their

respective experts by February 22, 2021 [Doc. 25]. Plaintiff disclosed six expert

witnesses [Doc. 36], and Defendant disclosed two experts [Docs. 34 and 35]. The

Scheduling Order did not identify a date for or contemplate any supplemental or

rebuttal expert reports; thus, under Federal Rule of Civil Procedure 26(a)(2)(D), any

rebuttal report must be filed (i) more than ninety days before trial and (ii) within

thirty days of the report to which it is responding, which would have been March 24,

2021. Fed. R. Civ. P. 26(a)(2)(D)(i) & (ii).

      Relying on the language of Local Rule 26.2, however, on April 14, 2021,

Defendant gave notice via email to Plaintiff of its intent to file rebuttal reports from

its two previously disclosed experts and possibly one additional rebuttal report from

a third expert who could not be disclosed before a contract could be established with

the federal government.1 Defendant filed the Rebuttal Reports the following week



1
  In that April 14, 2021 email, Defendant also requested dates for the depositions of
three of Plaintiff’s experts. See Apr. 14, 2021 Email, attached as Ex. A. This was the
first move, by either party, to depose experts. Admittedly, it is evident from that
email and the dates proffered for depositions that counsel for Defendant erroneously
believed that the period in which to depose experts did not end until July 19, 2021.
In any event, Defendant disclosed the Rebuttal Reports in sufficient time for Plaintiff
to depose the witnesses and to issue a sur-rebuttal, if deemed necessary.

                                          -2-
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 3 of 14




on April 23, 2021. At that time, Plaintiff had not yet noticed—or even requested—

depositions of Defendant’s expert witnesses. The discovery period was not

scheduled to close until June 7, 2021. 2 Plaintiff filed his Motion to Strike [Doc. 42]

on April 29, 2021.

      Not one expert witness has been deposed as of the date of this Response Brief,

and the first expert witness deposition is not scheduled until one month from the date

of this filing. Thus, the Rebuttal Reports being filed on April 23, 2021 posed

absolutely no harm to Plaintiff.

                               The Rebuttal Reports

      Defendant disclosed Dr. Wendy Wright and Kimberly Kushner and filed their

expert reports in accordance with the Scheduling Order and in compliance with

Local Rule 26.2(C). See [Docs. 34 and 35]. After reviewing Plaintiff’s experts’

reports—particularly Plaintiff’s $4 million life-care plan3 (see [Doc. 36-11] at 43-


2
 The Court has extended the discovery period—for the purpose of expert witness
depositions—through July 16, 2021 [Doc. 52].
3
  In Ms. Kushner’s initial report [Doc. 35], she accepted Defendant’s position that
the Atlanta VAMC did not cause Mr. Byrd’s stroke nor did it breach a standard of
care in the diagnosis and treatment of his stroke. Thus, although Mr. Byrd may
require medical treatment and therapy for the remainder of his life, the none of those
costs are attributable to Defendant. Furthermore, there had been no articulation of
what alleged damages were attributable to the alleged medical negligence as
opposed to Mr. Byrd’s initial stroke. Upon review of Plaintiff’s plan that appeared


                                         -3-
        Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 4 of 14




45) and Drs. Abhay Kumar and Mary Elizabeth Jensen’s opinions regarding Tommy

Byrd’s stroke timing and the likelihood of him receiving a surgical procedure in

2016 (see [Docs. 36-2, 36-3, 36-7]—Defendant’s experts drafted rebuttals

specifically responding to their counterparts’ reports. Additionally, Dr. Kumar said

the following in the penultimate paragraph of his 2021 report:




([Doc. 36-2] at 9.) Dr. Nogueira is a neurologist in Atlanta, Georgia now and was

one in November 2016. He disagreed with this conclusion, and he disagreed with

the citation to his clinical research trials as supporting Dr. Kumar’s opinions. As one

of the few neurointerventionalists in Atlanta, Georgia in 2016, not just relevant but

critical.




to include expenses related to Mr. Byrd’s chronic pain and generally having had a
stroke, Ms. Kushner created a chart to rebut each of Plaintiff’s experts’ line items
and calculate a life-care plan cost with which Defendant disagrees but that is at least
a reasonable assessment of costs.

                                         -4-
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 5 of 14




                                       Analysis

      The Court should deny Plaintiff’s Motion to Strike Defendant’s Rebuttal

Reports because Defendant disclosed the experts and filed the Rebuttal Reports in

advance of the close of discovery and before any request for expert depositions.

Ultimately, this is a question that is left to the absolute discretion of the Court. See

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997); Romero

v. Drummond Co., Inc., 552 F.3d 1303, 1313–14 (11th Cir. 2008). In evaluating the

exclusion of a late witness, the Eleventh Circuit considers “the explanation for the

failure to disclose the witness, the importance of the testimony, and the prejudice to

the opposing party if the witness had been allowed to testify.” Romero, 552 F.3d at

1321 (citing cases). Here, that analysis favors allowing Dr. Nogueira and the

Rebuttal Reports.

      1.     Purpose of the Disclosure Rules

      The purpose of the disclosure requirements is “to allow both sides in a case to

prepare their cases adequately and to prevent surprise.” Salkic v. Heartland Express,

Inc., 813 F. App’x 444, 449 (11th Cir. 2020), citing Reese v. Herbert, 527 F.3d 1253,

1266 (11th Cir. 2008). Northern District of Georgia Local Rule 26.2 mandates that

“expert opinions must be disclosed sufficiently early in the discovery period to allow

the opposing party to react before the close of discovery.” Id. N.D. Ga. L.R. 26.2(C).


                                          -5-
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 6 of 14




“Rule 26 and Local Rule 26.2(C), when read in conjunction, require that expert

reports must be submitted and expert depositions completed before the close of

discovery.” Mitchell v. Volkswagen Group of America, Inc., 2013 WL 12108248, at

*2 (N.D. Ga. July 10, 2013) (emphasis added), citing Reese v. Herbert, 527 F.3d

1253, 1265 (11th Cir. 2008).

      To enforce these disclosure obligations, Federal Rule of Civil Procedure 37

provides: “If a party fails to provide information or identify a witness as required by

Rule 26(a) or (e), the party is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” Fed. R. Civ. P. 37(c)(1) (emphasis added).

      2.     Defendant complied with Local Rule 26.2(C).
      Defendant complied with Local Rule 26.2(C) by disclosing Dr. Wendy

Wright and Kimberly Kushner on February 22, 2021, and by providing the Rebuttal

Reports along with the disclosure of Dr. Raul Nogueira on April 23, 2021. This

disclosure occurred “sufficiently early in the discovery period”—six weeks before

the original close of discovery and now twelve weeks before the extended expert

discovery deadline. Plaintiff has adequate notice and has not been “surprised” by

any last-minute, new opinion. The Scheduling Order did not address timing for filing

supplemental or rebuttal reports.


                                          -6-
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 7 of 14




      3.     Defendant has a justifiable explanation for filing the Rebuttal
             Reports after the March 24, 2021 due date under Federal Rule of
             Civil Procedure 26(a)(2(D)(ii).

      Defendant’s Rebuttal Reports were filed well within the discovery period and

within ninety days before trial under Rule 26(a)(2)(D). The Rebuttal Reports were

admittedly not filed within thirty days of Plaintiff’s disclosures. See Fed. R. Civ. P.

26(a)(2)(D)(ii)). But even if the Court finds they were untimely, Defendant was

justified in the disclosure because of it was relying upon its full compliance with the

language of the Northern District of Georgia’s Local Rule 26.2, as discussed above.

      Also, between January 25, 2021 and March 1, 2021, the parties briefed

Plaintiff’s Motion to Appoint Guardian Ad Litem [Doc. 26]. A decision on that

Motion could have had (and still may have) a serious impact on this case, so counsel

for Defendant had refrained from further discovery efforts in anticipation of a

ruling.4 In April, however, although the proper party and jurisdictional questions

raised in the briefing remained, counsel for Defendant moved forward with expert

discovery so that the Rebuttal Reports could be filed with sufficient time for any sur-

rebuttal and depositions. See Collins v. Beazer Homes USA, Inc., 334 F.Supp.2d


4
  The undersigned counsel acknowledges that the self-imposed delay was in error
absent an express stay from the Court. At the time, Counsel did not intentionally
ignore the deadline but certainly failed to consider that rebuttal reports had to be
filed by March 24, 2021.

                                         -7-
        Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 8 of 14




1365, 1371 (N.D. Ga. 2004) (Story, J.) (finding expert disclosure timely where there

were over forty days of discovery remaining).

      This situation is unlike most of the egregious examples cited by Plaintiff. In

Mitchell, the plaintiff filed a second supplemental expert report after the close of

discovery and only twelve days before trial. See 2013 WL 12108248 at *2. The court

found that delay unjustifiable. In Luxottica Grp., S.p.A. v. Airport Mini Mall, LLC,

No. 1:15-CV-1422-AT, 2017 WL 1806384, at *2 (N.D. Ga. Feb. 1, 2017), the

defendant filed an expert report for a previously undisclosed expert four days after

the close of discovery. Id. In Romero, the Eleventh Circuit found the district court

had not abused its discretion when it excluded witnesses identified on the last day

of trial and one month before trial. 552 F.3d at 1321-22; see also Mann v. Taser

Int’l, Inc., 588 F.3d 1291, 1310 (11th Cir. 2009) (affirming exclusion of second

report—issued over a year later—that contained two new theories of causation from

plaintiff); Atwater v. Nat’l Football League Players Ass’n, No. 1:06-CV-1510-JEC,

2008 WL 11337675, at *2 (N.D. Ga. May 1, 2008) (days after surviving motion to

strike two late-disclosed experts, plaintiffs try for a third but the court excludes him);

Vision Airlines, Inc., No. 2:12–CV–00021–WCO, 2013 WL 6908935, at *3

(untimely disclosure the afternoon before discovery expired); Gainor v. Douglas

County, Georgia, 59 F. Supp. 2d 1259, 1297 (N.D. Ga. 1998) (Carnes, J.)

                                           -8-
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 9 of 14




(explaining that plaintiff’s failure—after multiple requests from opposing counsel—

to provide his expert’s mandatory report combined with “his attorney’s cavalier

attitude that only blatant violations of the Federal Rules of Civil Procedure would

be punished” led court to exclude expert’s testimony).

      Defendant was aware that expert witnesses would be necessary and properly

and timely disclosed its initial experts with their reports.5 The only question for the

Court’s discretion is whether to permit the Rebuttal Reports—filed within the

discovery period but on April 23rd instead of March 24th—when two of the Reports

are by previously disclosed experts and one pushes back directly on Plaintiff’s cited

source, and when Plaintiff had not yet made any efforts to depose expert witnesses.

Again, Plaintiff cites cases with facts and circumstances quite different from what is

before this Court. For example, in Adams v. Lab’y Corp. of Am., No. 1:10-CV-3309-


5
  Dr. Nogueira was added separately only after Plaintiff explicitly cited him in Dr.
Kumar’s expert report and referred to the specific ability of his hospitals to conduct
this particular procedure back in 2016—facts that Defendant could not have
anticipated. Although often parties stagger the disclosure of experts so that a plaintiff
discloses its experts, and the defendant has time to review those reports and then
disclose a responsive expert. Here, the parties disclosed their experts on the same
day, so it makes sense to permit either party an opportunity to respond. Specifically,
here, prior statements in the Complaint and elsewhere seemed to allege a completely
different timeline for Mr. Byrd’s stroke than what Dr. Kumar suggests. It is important
for Defendant to have the opportunity to rebut his theories. See Romero, 552 F.3d at
1321 (court should weigh the importance of the testimony in determining whether to
exclude a witness only because it was not disclosed on time.)

                                          -9-
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 10 of 14




WSD, 2011 WL 13096141 (N.D. Ga. July 19, 2011), the court granted the parties’

request to amend a detailed list of discovery deadlines to specifically include rebuttal

experts. Id. at *6-7. Plaintiffs missed the deadline for identification of rebuttal

experts, and then missed a second deadline for the disclosure of rebuttal experts’

reports. Then, more than two weeks after the second deadline and only one week

before the extended close of discovery, plaintiffs sought to modify the scheduling

order to identify two rebuttal experts. Id. at *7. To the contrary, the parties here had

not made specific arrangements regarding rebuttal experts; no expert depositions had

been requested or set; and there is sufficient time before the close of discovery to

depose all disclosed experts.

      3.     Accepting Defendant’s Rebuttal Reports Will Not Harm Plaintiff.
      Most commonly, the harm associated with untimely expert witness

disclosures is the non-disclosing party’s inability to adequately prepare its case by

deposing the witness during the discovery period. Morrison v. Mann, 244 F.R.D.

668, 672–73 (N.D. Ga. 2007). In his Motion, Plaintiff claims that he is harmed by

these Rebuttal Reports because (1) discovery would have to be reopened, causing

delay; and (2) Dr. Nogueira’s report includes “substantial scientific and medical

literature.” Motion [Doc. 42] at 6-7. Neither presents any real harm to Plaintiff.




                                         -10-
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 11 of 14




      First, Plaintiff, like Defendant, was unable to provide all of his experts for

deposition within the discovery period—Dr. David Altman was not available until

June 15, 2021, at the earliest. Second, at the time of Defendant’s disclosure of the

Rebuttal Reports, Plaintiff had not even asked for a deposition of Defendant’s two

experts. 6 And third, the Court already has granted an extension of the discovery

period, and both parties agree that the limited extension will not delay the trial of

this case (to the extent a trial is ever necessary). Thus, there is no need to “reopen”

discovery and no prejudicial delay by denying Plaintiff’s Motion to Strike.

      Additionally, Plaintiff states that it will have to respond to the “substantial

medical literature relied on by Dr. Nogueira.” Motion [Doc. 42] at 7. Reviewing Dr.

Nogueira’s report, it cites the 2019 Stroke Guidelines and one article regarding the

HERMES Meta-Analysis—an article reporting the results of a pooled summary of

data from five well-known clinical trials regarding the very issues on which Drs.

Kumar, Jensen, and Morgan have all provided opinions. If either of those sources is




6
  When counsel for Defendant gave notice of the forthcoming rebuttal reports and
requested dates for Plaintiff’s experts’ depositions, counsel for Plaintiff said he was
busy with trial and would have to follow up in a couple of weeks. Thus, there was
little sense of urgency or concern regarding “prejudicial delay” in mid-April.

                                         -11-
       Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 12 of 14




unknown or unfamiliar to any of Plaintiff’s three neurologists, it would be an

admission of their lack of qualifications as experts in this case.7

      Plaintiff makes no case for any harm caused by the Rebuttal Reports of Dr.

Wright and Ms. Kushner. Defendant agrees that there is no harm.

                                      Conclusion

      The Court should deny Plaintiff’s Motion to Strike Defendant’s Rebuttal

Reports (and Dr. Nogueira as a testifying expert witness). Rule 37(c) states that a

party must show a failure to disclose was “substantially justified or harmless.” Fed.

R. Civ. P. 37(c). Defendant has shown both. Defnednat was justified in relying on

the language of Local Rule 26.2(C) and making its disclosures sufficiently early to

permit depositions and any rebuttal. And, there is no harm to Plaintiff who will still

be able to depose Defendant’s experts, including Dr. Nogueira, within the discovery

period, and the Rebuttal Reports, in the nature of a rebuttals, do not present novel

factual or legal theories that could have only been addressed if the disclosure had

occurred in March 2021 instead of April. Accordingly, Defendant respectfully asks

the Court to permit its expert disclosures to stand.



7
 Dr. Nogueira noted that he is a principal investigator for a current clinical trial and
provided the trial website. No unpublished results or findings of this clinical trial are
addressed in the report. See Nogueira Report [Doc. 39-1] at 3.

                                          -12-
      Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 13 of 14




                                         Respectfully submitted,

                                         K URT R. E RSKINE
                                            Acting United States Attorney

                                         /s/ Trishanda L. Treadwell
                                         Trishanda L. Treadwell
                                         Assistant United States Attorney
                                         Georgia Bar No. 356896
                                         trish.treadwell@usdoj.gov
                                         600 U.S. Courthouse
                                         75 Ted Turner Drive SW
                                         Atlanta, GA 30303
                                         (404) 581-6000 Fax (404) 581-6181




                           Certificate of Compliance

      I hereby certify, pursuant to Local Rules 5.1 and 7.1D, that the foregoing

motion and brief have been prepared using Times New Roman, 14-point font.

                                             /s/ Trishanda L. Treadwell
                                             T RISHANDA L. T READWELL
                                          Assistant United States Attorney
      Case 1:20-cv-03090-LMM Document 55 Filed 05/07/21 Page 14 of 14




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LORENZO BYRD, on behalf of
TOMMY L. BYRD, an incompetent
adult,

       Plaintiff,
                                                NO. 1:20-CV-03090-LMM
vs.

UNITED STATES OF AMERICA,

       Defendant.


                              Certificate of Service

      I served this document today by filing it using the Court’s CM/ECF system,

which automatically notifies the parties and counsel of record.

May 7, 2021.


                                             /s/ Trishanda L. Treadwell
                                             T RISHANDA L. T READWELL
                                          Assistant United States Attorney
